Exhibit 10.1

 

 

 

Picture 1 [cnxn20190331ex101e4338a001.jpg]

c6ilnection· we solve IT-March I, 2019 Thomas Baker 10 Frying Pan Lane Hampton
Falls, NH 03844 Dear Tom, Welcome to Connection! We are pleased to confirm our
offer of employment to join our Company as Chief Financial Officer working out
of our Merrimack, NH facility beginning on March 1 . You will report to Tim
McGrath, President and Chief Executive Officer. Your starting weekly base salary
will be $14,423.077 per bi-weekly pay period or $375,000 if annualized, based on
a scheduled 40 hour work week. In addition, you will be eligible to participate
in the 2019 executive bonus program with an incentive target of 100% of your
base salary which will be prorated to your hire date. Bonus payouts are
determined in Quarter one of the following year and payable by mid-March of2020.
In anticipation of your contributions to the continued growth and success of the
company and your senior managerial role, the Company intends to provide you with
twenty thousand (20,000) Restricted Stock Units, which will vest over four years
in increments of25%, beginning one year after the grant date. This grant will be
given to you on or about the day of the first meeting of the Board of Directors
following your employment start date, and will be issued under the Company's
Amended and Restated 2007 Stock Incentive Plan. In the event the company
terminates your employment for any reason other than cause, death or disability,
you will receive severance pay at the base salary level then applicable to you,
for up to 6 months or until you find subsequent employment, whichever is
earlier. Payment of severance is subject to you signing the company's standard
separation agreement and release of claims. Cause shall include, without
limitation, failure to comply with rules, standards, or procedures promulgated
by the company; neglect of or substandard performance of your assigned
responsibilities; breach ofthe terms of the Employment Agreement; falsification
of company records or documents; or any act of dishonesty or moral turpitude. A
reorganization or modification of your duties would not constitute termination.
Orientation You will attend New Employee Orientation on Monday, March 4, 2019 at
the MetTimack, NH facility. Stay tuned for more detail. Benefits You will also
be eligible to patticipate in our group insurance programs which irtclude
medical, dental, life, and disability income insurance, and in the company's
401(k) and profit sharing plans, all as described on the enclosed documentation.
Pre-Employment Obligations You hereby represent and warrant to Connection, Inc.
that your employment with Connection, Inc. will not breach or be in conflict
with any other agreement to which you are a party or are bound, and that you
will not violate any restrictive covenants or other duties owed to third patties
during your employment with Connection, Inc. You expressly agree that you will
abide by all applicable provisions of any employment related agreement with your
cunent employer and that under no circumstances will you use or disclose any
confidential information or materials belonging to those entities during the
course of your employment with Connection, Inc. You further covenant that you
have not taken, copied, forwarded to third parties, or otherwise misappropriated
any documents or materials belonging to any former employer. Your strict
adherence to all of the foregoing covenants shall be an express condition of
your continuing employment with Connection, Inc. 730 Milford Road • Merrimack,
NH 03054 • Main: 603.683.2000 • www.connection.com

 







--------------------------------------------------------------------------------

 



 

 

Picture 3 [cnxn20190331ex101e4338a002.jpg]

c6ilneetion· we solve IT-Employment Agreement As a condition of your employment,
Connection, Inc. requires that you agree to the terms of its Employee Agreement.
A copy of the Employee Agreement is attached for your signature. You will be
considered an "employee-at-will" and nothing in this letter, or any other
Connection, Inc. document, is intended to create an employment contract, unless
it explicitly states to the contrary. In addition, please note that all
insurance plans and policies and company procedures are subject to change,
without notice. 1-9 Employment Eligibility Verification Please review the
Immigration Reform and Control Act (IRCA) information and be prepared to present
the requested documentation to the HR department on your first day of employment
with Connection. Federal law requires all employers to verify the identity and
employment eligibility of all persons hired to work in the United States.
Connection, Inc. provides the Social Security Administration and, if necessary,
the Depattment of Homeland Security with information from each new employee's
Form I-9 to confrrm work authorization. Please visit the following link after
you have returned a signed copy of your offer letter to complete you r el-9
Compliance Screening: https://www.pcconnection.com/ei9. This should be completed
prior to your first day of employment with Connection. Connection is an
organization that has already built an outstanding reputation for excitement,
innovation and quality. Tom, we truly are excited about you helping us improve
several Operational areas of our business. We are confident you will bring much
value and expettise to Connection. We look forward to your acceptance of our
offer and becoming patt of the team! Tim McGrath President and CEO Enclosures:
Employee Agreement Benefit Summary 2019 Executive Bonus Plan IRCA List of
Acceptable Documents If you elect to accept this offer, please sign the letter
and return it with all of the attachments to Richard Saporito, Sr. Vice
President of Human Resources. 1 Date Statt Date Signature CC: Tim McGrath, Debra
Paul, Richard Saporito, 730 Milford Road • Merrimack, NH 03054 • Main:
603.683.2000 • www.connection.com

 



--------------------------------------------------------------------------------